Case 1:19-cv-00742-LPS Document 98 Filed 07/18/19 Page 1 of 40 PageID #: 4689




                                                                                     Kenneth L. Dorsney
                                                                                        302.888.6855
                                                                                  kdorsney@morrisjames.com



                                                        July 18, 2019

VIA CM/ECF & HAND DELIVERY
The Honorable Leonard P. Stark
United States District Court for District of Delaware
J. Caleb Boggs Federal Building
844 N. King Street, Unit 19
Wilmington, DE 19801-3555

           RE:    Cirba Inc. (d/b/a Densify), et al. v. VMware, Inc.,
                  C.A. No. 19-742-LPS

Dear Judge Stark:

        Densify has worked with VMware since late May in an effort to enter a stipulated
protective order. The parties have resolved their differences on all terms of the protective order
except for printouts of excerpts of the parties’ source code. Densify has requested two printouts,
but VMware will only agree to a single printout of the portions of code each party requests. (See
paragraphs 48, 50 and 51 of Densify’s proposed Protective Order, attached hereto.)

        We regret the need to bring this to the Court, but until this issue is resolved, VMware has
refused to provide a hard copy printout of source code excerpts Densify requested, despite the
expedited discovery ordered by the Court, which closed yesterday.1 VMware has refused to
provide even a single copy of the printouts of its source code until the Court entered a stipulated
protective order. Densify respectfully submits that VMware’s refusal to provide even a single
printed copy of the select portions of source code Densify has requested has been unreasonable
and prejudicial.

         Densify requests more than one printout of the requested portions of source code because
it has technical attorneys working out of multiple offices on the east and west coasts
(Washington, D.C., New York, and Silicon Valley). The draft protective order does not allow an
electronic copy of the printed excerpts, which would mean the single copy needs to be physically
transported across the country each time a different attorney needs to review it. Additionally,
Densify’s technical expert, Dr. Madisetti, is a professor at Georgia Institute of Technology in
Atlanta, Georgia. Dr. Madisetti’s review of the excerpts requires another transport of a single
physical copy to a different part of the country.

       Limiting source code printouts to a single copy requires unnecessary expense, travel,

       1
               The Default Standard for Access to Source Code does not allow source code to be
printed or copied without the agreement of the producing party or order of the Court.

       500 Delaware Avenue, Suite 1500 | Wilmington, DE 19801-1494   T 302.888.6800 F 302.571.1750
           Mailing Address P.O. Box 2306 | Wilmington, DE 19899-2306    www.morrisjames.com
Case 1:19-cv-00742-LPS Document 98 Filed 07/18/19 Page 2 of 40 PageID #: 4690

The Honorable Leonard P. Stark
July 18, 2019
Page 2



delay, and burden. While it may be possible to use only one printout across multiple offices,
doing so would be expensive, burdensome, and time-consuming, particularly in the context of
expedited discovery, with the preliminary injunction hearing in less than three weeks. Densify
has also agreed to numerous other restrictions on how source code is handled, including for
example:

       • no electronic copies,

       • default printing limits of 15 contiguous pages or 100 total pages of a file,

       • limited access to source code subject to a prosecution bar,

       • prior written notification to VMware before inspection of source code,

       • restricted notetaking relating to source code,

       • visual monitoring during inspection of source code,

       • maintaining a log of all persons inspecting source code, and

       • maintaining printed source code in a secure and locked area.

The combination of the highly restrictive conditions Densify has already agreed to with only
permitting a single printed copy is unreasonable and prejudicial to Densify’s ability to conduct
discovery. This is particularly true because Densify now has been denied the ability to
meaningfully use source code to prove its case at the preliminary injunction hearing by being
denied even a single printout during discovery. This prejudice is something Densify plans to
raise at the hearing to the extent it is relevant to the arguments presented.2

         Densify fully understands concerns about unauthorized access to sensitive source code, as
it has already made its own source code available for inspection in this case. Densify, a software
company with sophisticated and highly proprietary products, safeguards and values its source
code just as much any other litigant and has agreed to a number of protective measures for the
printouts in this case. While Densify is willing to agree to source code provisions that are
reasonable and customary, one printout is not customary in the District of Delaware, nor is the
withholding of printouts. For example:




       2
                i.e., this prejudice need not be addressed here, but Densify wants to be clear that it
intends to raise the issue at the appropriate time.
Case 1:19-cv-00742-LPS Document 98 Filed 07/18/19 Page 3 of 40 PageID #: 4691

The Honorable Leonard P. Stark
July 18, 2019
Page 3



  Case Caption                Case Number          Source Code Printouts3
  Citrix Systems, Inc. v.     DED-1-18-cv-         Receiving party allowed to make additional
  Workspot, Inc.              00588-LPS            paper copies if such additional copies are . .
                                                   . necessary for the preparation of its case.
  Align Technology, Inc.      DED-1-17-cv-         Producing party will print only one copy;
  v. 3Shape AS, et al         01646-LPS            receiving party permitted to make up to
                                                   four (4) additional hard copies for use as
                                                   working copies.
  3G Licensing, SA et al      DED-1-17-cv-         Receiving party may print or copy source
  v. BlackBerry Limited et    00082-LPS            code if limited to extent reasonably
  al                                               necessary; language suggests multiple
                                                   copies: “any copies of printed source code.”
  Princeton Digital Image     DED-1-13-cv-         Receiving party may make copies of source
  Corporation v.              00237-LPS            code printouts; silent on number of
  Amazon.Com Inc.                                  printouts from producing party.

       Even VMware has been party to protective orders permitting multiple copies of source
code printouts in litigation in the District of Delaware:

  Case Caption                Case Number          Source Code Printouts
  Route1 Inc. v. AirWatch     DED-1-17-cv-         Language suggests more than one paper
  LLC.                        00331- KAJ           copy of the source code printouts; may
                                                   request what is “reasonably necessary.”
  Parallel Iron LLC v. T-     DED-1-13-cv-         Receiving party may make two additional
  Mobile USA Inc.             00307-RGA            copies of source code printouts.

        For all of these reasons, Densify believes it is reasonable to request that the parties’
stipulated protective order allow two printouts of source code. We had hoped the parties could
work cooperatively to resolve this issue by agreement, particularly during expedited discovery.
However, given the late date and Densify’s desire to enter a protective order as soon as possible,
we seek immediate resolution. To that end, we respectfully request a Court Order instructing the
parties to file a stipulated protective order that allows two source code printouts.




          3
               Densify will submit PDF copies of each protective order, should the Court so
desire.
Case 1:19-cv-00742-LPS Document 98 Filed 07/18/19 Page 4 of 40 PageID #: 4692

The Honorable Leonard P. Stark
July 18, 2019
Page 4



                                           Respectfully,

                                           /s/ Kenneth L. Dorsney

                                           Kenneth L. Dorsney (#3726)
                                           kdorsney@morrisjames.com

cc: All counsel of record (via CM/ECF and electronic mail)
Case 1:19-cv-00742-LPS Document 98 Filed 07/18/19 Page 5 of 40 PageID #: 4693




             ATTACHMENT 1
Case 1:19-cv-00742-LPS Document 98 Filed 07/18/19 Page 6 of 40 PageID #: 4694




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

 CIRBA INC. D/B/A DENSIFY                             Civil Action No.
 and CIRBA IP, INC.,

                         Plaintiffs,                  JURY TRIAL DEMANDED

        v.

 VMWARE, INC.,

                         Defendant.



                           STIPULATED PROTECTIVE ORDER

       WHEREAS, Plaintiffs Cirba Inc. (d/b/a Densify) and Cirba IP, Inc. (collectively

“Densify”) and Defendant VMware, Inc. (“VMware”) expect discovery in the above-captioned

action, including any appeals therefrom (this “Litigation”), to encompass certain information that

may constitute proprietary, confidential, commercially sensitive, trade secrets, and/or other

confidential research, development, business, or commercial information. If such information is

disclosed or disseminated in an unprotected manner, it may cause substantial harm to Plaintiffs,

Defendant, and/or nonparties, including loss of competitive advantage, loss of existing business,

and loss of business opportunities. Accordingly, the Parties, by and between their representative

counsel, have stipulated and agreed, pursuant to Rule 26(c) of the Federal Rules of Civil Procedure

and subject to the approval of the Court, that the following Stipulated Protective Order (the

“Protective Order”) shall govern the handling of Discovery Material in the Litigation.

                                         DEFINITIONS

       1.      “Affiliate” means any Third Party that directly or indirectly through one or more

intermediaries controls, or is controlled by, or is under common control with, a Party to this

                                                1
Case 1:19-cv-00742-LPS Document 98 Filed 07/18/19 Page 7 of 40 PageID #: 4695



Litigation.

       2.      “CHALLENGING PARTY” means a Party or Third Party that challenges the

designation of information or items under this Protective Order.

       3.      “CONFIDENTIAL” means information that constitutes, contains, reveals, or

reflects trade secrets or other confidential research, development, business, or commercial

information within the meaning of Fed. R. Civ. P. 26(c), including but not limited to: including

material which reflects or contains any of the following: (i) confidential, proprietary, or

commercially sensitive information; (ii) any information which is not generally known and which

the Producing Party would not normally reveal to Third Parties or would cause Third Parties to

maintain in confidence; or (iii) confidential information of a Third Party that the Producing Party

is bound by a separate confidentiality agreement or court order to maintain in confidence and that

the Producing Party is permitted to produce in this Litigation, including scientific and technical

information; financial, budgeting and/or accounting information; information about existing and

potential customers; marketing and other business strategies, decisions, or negotiations; personnel

compensation, evaluations, and other employment information; and includes such confidential and

proprietary information about a Third Party, including parents, subsidiaries, and/or other Affiliates.

Provisions of this Protective Order relating to CONFIDENTIAL information shall be understood

to encompass any information derived from, as well as testimony and oral conversation related to,

CONFIDENTIAL information, and all copies, excerpts, and summaries thereof.

       4.      “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” means highly

sensitive CONFIDENTIAL information or items, disclosure of which to another Party or Third

Party would create a substantial risk of serious harm that could not be avoided by less restrictive

means. Such information or items may include, for example:



                                                  2
Case 1:19-cv-00742-LPS Document 98 Filed 07/18/19 Page 8 of 40 PageID #: 4696



           (a)     information concerning proposed or actual research and development, whether or

not such research and development has resulted in a commercial product that has been disclosed

to the public;

           (b)     business, marketing, or strategic proposals or plans; customer, vendor, and

employee lists, whether targeted or actual; and

           (c)     financial information, such as that related to expenses, costs, pricing, sales, or

profits;

           (d)     highly sensitive design, development, technical, or manufacturing information;

           (e)     licensing agreements and communications; and

           (f)     alleged trade secrets, i.e., information, including a formula, pattern, compilation,

program, device, method, technique, or process, that

                  i.      derives independent economic value, actual or potential, from not being

           generally known to, and not being readily ascertainable by proper means by, other persons

           who can obtain economic value from its disclosure or use, and

                 ii.      is the subject of efforts that are reasonable under the circumstances to

           maintain its secrecy.

           5.      “HIGHLY CONFIDENTIAL – SOURCE CODE” means highly sensitive

Highly Confidential Attorney’s Only native source code (including computer code, comments on

code and revision histories, “include” files, make files, link files, and other human-readable files

used in the generation, building, or compiling of software or firmware), algorithms, pseudocode,

or descriptions of such code, files, algorithms, or pseudocode that are substantially equivalent to

the actual code, disclosure of which to another Party or Third Party would create a substantial risk

of serious harm that could not be avoided by less restrictive means.



                                                    3
Case 1:19-cv-00742-LPS Document 98 Filed 07/18/19 Page 9 of 40 PageID #: 4697



       6.      “CONFIDENTIAL Discovery Material” means Discovery Material that a

Producing Party designates as CONFIDENTIAL pursuant to the terms of this Protective Order.

“HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES-ONLY Discovery Material” means

Discovery Material that a Producing Party designates as HIGHLY CONFIDENTIAL –

ATTORNEYS’ EYES ONLY pursuant to the terms of this Protective Order. “HIGHLY

CONFIDENTIAL – SOURCE CODE Discovery Material” means Discovery Material that a

Producing Party designates as “HIGHLY CONFIDENTIAL – SOURCE CODE.”

       7.      “DESIGNATING PARTY” means a Party or Third Party designating Discovery

Material as “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY,”

or “HIGHLY CONFIDENTIAL – SOURCE CODE.”

       8.      “Discovery Material” means all documents, testimony, pleadings, exhibits, and all

other material or information produced or disclosed in this Litigation, including disclosures,

contentions, responses to requests for production of documents and/or things, answers to

interrogatories, responses to requests for admissions, documents and things made available for

inspection, deposition testimony, expert testimony and reports, and all other disclosures made and

discovery taken pursuant to the Federal Rules of Civil Procedure and any order of this Court,

including Third Party discovery pursuant to Rule 45, matters in evidence, and any other

information hereafter furnished, directly or indirectly, by or on behalf of any Party, Third Party,

or witness in connection with this Litigation. This Protective Order and its protections shall apply

to all Discovery Material.

       9.      “Expert” means a person with specialized knowledge or experience in a matter

pertinent to this Litigation, including any associates or analysts working under the supervision of

the Expert, with disclosure only to the extent necessary to perform such work, who has been



                                                 4
Case 1:19-cv-00742-LPS Document 98 Filed 07/18/19 Page 10 of 40 PageID #: 4698



retained by a Party or its Outside Counsel to serve as an expert witness or as a consultant in this

Litigation who, at the time of retention, is not an officer, director, or employee of a Party or an

Affiliate and is not anticipated to become an officer, director, or employee of a Party or an Affiliate.

Nothing in this Protective Order purports to alter in any way the requirements for offering

testimony under Fed. R. Evid. 703, or to define the term “expert” for purposes other than those

addressed in this Protective Order.

        10.        “Designated In-house Counsel” means an attorney who is an employee of a Party

or an Affiliate to whom disclosure of HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY

Discovery Material is reasonably necessary for the purposes of this litigation.

        11.        “Outside Counsel” means any attorney from a law firm that has made a formal

appearance as counsel of record for a Party in this Litigation and who is not an employee of a Party

or an Affiliate.

        12.        “Party” means any party to this Litigation, including all of its officers, directors,

employees, consultants, retained experts, and Outside Counsel (and their support staffs).

        13.        “Densify” means Cirba Inc. (d/b/a Densify) and Cirba IP, Inc.

        14.        “VMware” means VMware, Inc.

        15.        “Producing Party” means any Party or any Third Party who produces or otherwise

discloses, whether through formal or informal means, Discovery Material in this Litigation.

        16.        “Professional Vendor” means a person or entity that provides litigation support

services (e.g., photocopying, audio or video recording, translating, preparing exhibits or

demonstrations, and organizing, storing, or retrieving data in any form or medium; jury consulting

including mock jurors, mock trial coordination) and their employees and subcontractors.

        17.        “Protective Order” means this Stipulated Protective Order.



                                                    5
Case 1:19-cv-00742-LPS Document 98 Filed 07/18/19 Page 11 of 40 PageID #: 4699



         18.   “Protected Material” means any Discovery Material that is designated as

“CONFIDENTIAL,” “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY,” or

“HIGHLY CONFIDENTIAL – SOURCE CODE.”

         19.   “Receiving Party” means any Party that receives Discovery Material produced or

otherwise disclosed by any Producing Party.

         20.   “Third Party” means a person or entity that is not a Party.

                                              SCOPE

         21.   The protections conferred by this Protective Order cover not only Protected

Material (as defined above), but also (1) any information copied or extracted from Protected

Material; (2) all copies, excerpts, summaries, or compilations of Protected Material; and (3) any

testimony, conversations, or presentations by Parties or their Counsel that might reveal Protected

Material. However, the protections conferred by this Protective Order do not cover the following

information: (a) any information that is in the public domain at the time of disclosure to a

Receiving Party or becomes part of the public domain after its disclosure to a Receiving Party as

a result of publication not involving a violation of this Protective Order, including becoming part

of the public record through trial or otherwise; or (b) any information known to the Receiving

Party prior to the disclosure or obtained by the Receiving Party after the disclosure from a source

who obtained the information lawfully and under no obligation of confidentiality to the

Designating Party. Any use of Protected Material at trial shall require a separate agreement or

order.

                                          DURATION

         22.   Even after final disposition of this litigation, the confidentiality obligations

imposed by this Protective Order shall remain in effect until a Designating Party agrees otherwise



                                                6
Case 1:19-cv-00742-LPS Document 98 Filed 07/18/19 Page 12 of 40 PageID #: 4700



in writing or a court order otherwise directs. Final disposition shall be deemed to be the later of

(1) dismissal of all claims and defenses in this Litigation, with or without prejudice, and (2) final

judgment after the completion and exhaustion of all appeals, re-hearings, remands, trials, or

reviews of this Litigation, including the time limits for filing any motions or applications for

extension of time pursuant to applicable law.

                                           DESIGNATION

       23.     Any Producing Party may designate Discovery Material as CONFIDENTIAL,

HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY, or HIGHLY CONFIDENTIAL –

SOURCE CODE in accordance with this Protective Order if such party in good faith believes that

such   Discovery    Material    contains    CONFIDENTIAL,        HIGHLY       CONFIDENTIAL         –

ATTORNEYS’ EYES ONLY, or HIGHLY CONFIDENTIAL – SOURCE CODE information.

       24.     For information in documentary form (e.g., paper or electronic documents, but

excluding transcripts of depositions or other pretrial or trial proceedings), designation in

conformity with this Protective Order requires that the Producing Party affix the legend

CONFIDENTIAL, HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY, or HIGHLY

CONFIDENTIAL – SOURCE CODE to each page that contains protected material, or include the

designation CONFIDENTIAL, HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY, or

HIGHLY CONFIDENTIAL – SOURCE CODE in the metadata produced with any native-format

electronic documents, or, if not practicable, as otherwise agreed by the Parties.

       25.     A Party or Third Party that makes original documents or materials available for

inspection need not designate them for protection until after the inspecting Party has indicated

which material it would like copied and produced. During the inspection and before the

designation, all of the material made available for inspection shall be deemed HIGHLY



                                                 7
Case 1:19-cv-00742-LPS Document 98 Filed 07/18/19 Page 13 of 40 PageID #: 4701



CONFIDENTIAL – ATTORNEYS’ EYES ONLY, except any source code made available for

inspection shall be deemed HIGHLY CONFIDENTIAL – SOURCE CODE during the inspection

and before the designation. After the inspecting Party has identified the documents it wants copied

and produced, the Producing Party must determine which documents, or portions thereof, qualify

for protection under this Protective Order. Then, before producing the specified documents, the

Producing    Party    must   affix   the   appropriate    legend    (CONFIDENTIAL,         HIGHLY

CONFIDENTIAL – ATTORNEYS’ EYES ONLY, or HIGHLY CONFIDENTIAL – SOURCE

CODE) to each page that contains Protected Material, or, if not practicable, as otherwise agreed

by the Parties. There will be no waiver of confidentiality, or any privilege or immunity, by the

inspection of Discovery Material before it is copied and marked pursuant to this Protective Order.

Inspection of Discovery Material by any Party shall be conducted by persons eligible under

Paragraphs 37, 38, and 44 below.

       26.     Documents and things produced or made available for inspection may be subject to

redaction, in good faith by the Producing Party, of information that is subject to the attorney-client

privilege, work-product immunity, or any other applicable privilege or immunity. Each such

redaction, regardless of size, shall be clearly labeled “Redacted – Privileged.” This Paragraph

shall not be construed as a waiver of any Party’s right to seek disclosure of redacted information.

The parties will separately agree to provisions for clawing back privileged documents and for

preparing privilege logs.

       27.     Information revealed during a deposition upon oral or written examination under

Fed. R. Civ. P. 30 shall be treated as HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY

for thirty (30) days (as calculated by Fed. R. Civ. P. 6) following receipt of the final transcript by

Outside Counsel for the Producing Party, but not thereafter unless, before the thirty (30) day period



                                                  8
Case 1:19-cv-00742-LPS Document 98 Filed 07/18/19 Page 14 of 40 PageID #: 4702



has expired, Outside Counsel for the Producing Party notifies Outside Counsel for the Receiving

Party in writing that the Discovery Material set forth in the transcript is CONFIDENTIAL,

HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY, or HIGHLY CONFIDENTIAL –

SOURCE CODE. Counsel for any Party or Third Party also may designate the transcript or

portions thereof to be CONFIDENTIAL, HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES

ONLY, or HIGHLY CONFIDENTIAL – SOURCE CODE Discovery Material during the

deposition. The appropriate legend described in Paragraph 24 shall be placed on the front of any

deposition transcript (and, if recorded, any copies of the recording) containing CONFIDENTIAL,

HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY, or HIGHLY CONFIDENTIAL –

SOURCE CODE Discovery Material.

       28.      Any pleading, brief, declaration, affidavit, expert report, or other filing that

contains,    describes,   or   discusses   CONFIDENTIAL       Discovery    Material,   HIGHLY

CONFIDENTIAL – ATTORNEYS’ EYES ONLY Discovery Material, or HIGHLY

CONFIDENTIAL – SOURCE CODE Discovery Material shall be filed under seal pursuant to the

requirements of D. Del. LR 5.1.3 and the Court’s CM/ECF procedures. The filing Party must

include on the cover page of the brief or other filing a descriptive legend in substantially the

following format or another suitable legend: “CONFIDENTIAL – FILED UNDER SEAL,”

“HIGHLY CONFIDENTIAL (ATTORNEYS’ EYES ONLY) – FILED UNDER SEAL,”

“HIGHLY CONFIDENTIAL (SOURCE CODE) – FILED UNDER SEAL.” Outside Counsel for

the Party filing papers containing, describing, or discussing CONFIDENTIAL, HIGHLY

CONFIDENTIAL – ATTORNEYS’ EYES ONLY, or HIGHLY CONFIDENTIAL – SOURCE

CODE Discovery Material shall be responsible for providing appropriately redacted copies of the

filed document to the Court in accordance with Paragraph (G)(1) of the United States District



                                                9
Case 1:19-cv-00742-LPS Document 98 Filed 07/18/19 Page 15 of 40 PageID #: 4703



Court for the District of Delaware’s Revised Administrative Procedures Governing Filing and

Service by Electronic Means, Revised May, 2019. If the filing contains the CONFIDENTIAL,

HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY, or HIGHLY CONFIDENTIAL –

SOURCE CODE Discovery Material of a party who did not file the document, within three (3)

days from the date of a filing made under seal, Outside Counsel for the filing Party or filing Third

Party shall deliver to Outside Counsel for the non-filing Party or Parties a proposed public version

of the under seal filing, which shall include the filing Party’s proposed redactions of any

CONFIDENTIAL, HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY, or HIGHLY

CONFIDENTIAL – SOURCE CODE Discovery Material. Within three (3) days after receipt of

the proposed public version, Outside Counsel for the non-filing Party shall provide any additional

redactions it believes appropriate. Redacted versions of papers filed under seal may be made

publicly available provided that (a) all CONFIDENTIAL, HIGHLY CONFIDENTIAL –

ATTORNEYS’ EYES ONLY, and HIGHLY CONFIDENTIAL – SOURCE CODE Discovery

Material is redacted; and (b) such redacted versions are clearly marked “Public Version,” and

clearly identify each place where information or exhibits have been redacted or deleted.

                 CHALLENGING CONFIDENTIALITY DESIGNATIONS

       29.     Any Party may challenge a designation of confidentiality at any time. Unless a

prompt challenge to a Designating Party’s confidentiality designation is necessary to avoid

foreseeable, substantial unfairness, unnecessary economic burdens, or a significant disruption or

delay of the Litigation, a Party does not waive its right to challenge a confidentiality designation

by electing not to mount a challenge promptly after the original designation is disclosed.

       30.     The Challenging Party shall initiate the dispute resolution process by providing

written notice of each designation it is challenging and describing the basis for each challenge. To



                                                10
Case 1:19-cv-00742-LPS Document 98 Filed 07/18/19 Page 16 of 40 PageID #: 4704



avoid ambiguity as to whether a challenge has been made, the written notice must recite that the

challenge to confidentiality is being made in accordance with this specific paragraph of the

Protective Order. The parties shall attempt to resolve each challenge in good faith and must begin

the process by conferring in-person or telephonically within seven (7) days of the date of service

of notice. In conferring, the Challenging Party must explain the basis for its belief that the

confidentiality designation was not proper and must give the Designating Party an opportunity to

review the designated material, to reconsider the circumstances, and, if no change in designation

is offered, to explain the basis for the chosen designation. A Challenging Party may proceed to

the next stage of the challenge process only if it has engaged in this meet and confer process first

or establishes that the Designating Party is unwilling to participate in the meet and confer process

in a timely manner.

       31.     If the Parties cannot resolve a challenge without court intervention, the Challenging

Party may file and serve a motion, or otherwise invoke the Court’s discovery dispute resolution

process, challenging a confidentiality designation within fourteen (14) days of the initial notice of

challenge or within seven (7) days of the parties agreeing that the meet and confer process will not

resolve their dispute, whichever is later.

       32.     The burden of persuasion in any such challenge proceeding shall be on the

Designating Party. Frivolous challenges and those made for an improper purpose (e.g., to harass

or impose unnecessary expenses and burdens on other parties) may expose the Challenging Party

to sanctions. All Parties shall continue to afford the material in question the level of protection to

which it is entitled under the Producing Party’s designation until the Court rules on the challenge.

                   ACCESS TO AND USE OF PROTECTED MATERIAL

       33.     CONFIDENTIAL           Discovery     Material,   HIGHLY        CONFIDENTIAL          –



                                                  11
Case 1:19-cv-00742-LPS Document 98 Filed 07/18/19 Page 17 of 40 PageID #: 4705



ATTORNEYS’ EYES ONLY Discovery Material, and HIGHLY CONFIDENTIAL – SOURCE

CODE Discovery Material produced by a Party or Third Party may be used by the Receiving Party

only for purposes of this Litigation. Nothing in this Protective Order precludes a Producing Party

from using or disseminating its own Discovery Material, including CONFIDENTIAL Discovery

Material, HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY Discovery Material, or

HIGHLY CONFIDENTIAL – SOURCE CODE Discovery Material, for purposes other than this

Litigation.

       34.     At the deposition of any fact witness, unless agreed to by the Producing Party, such

witness may be shown CONFIDENTIAL Discovery Material, HIGHLY CONFIDENTIAL –

ATTORNEYS’ EYES ONLY Discovery Material, or HIGHLY CONFIDENTIAL – SOURCE

CODE Discovery Material only if the witness is a current employee of the Producing Party or the

CONFIDENTIAL Discovery Material, HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES

ONLY Discovery Material, or HIGHLY CONFIDENTIAL – SOURCE CODE Discovery

Material reveals on its face that the witness authored the Discovery Material or received the

Discovery Material in the ordinary course of business and outside the context of this Litigation.

       35.     At the deposition of any corporate representative designated pursuant to Fed. R.

Civ. P. 30(b)(6) to testify on behalf of a Party on a particular topic or subject area, unless agreed

to by the Producing Party, such witness may be shown CONFIDENTIAL Discovery Material,

HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY Discovery Material, or HIGHLY

CONFIDENTIAL – SOURCE CODE Discovery Material only if the Producing Party is the Party

being deposed pursuant to Fed. R. Civ. P. 30(b)(6) or the CONFIDENTIAL Discovery Material,

HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY Discovery Material, or HIGHLY

CONFIDENTIAL – SOURCE CODE Discovery Material reveals on its face that an employee or



                                                 12
Case 1:19-cv-00742-LPS Document 98 Filed 07/18/19 Page 18 of 40 PageID #: 4706



agent of the Party being deposed pursuant to Fed. R. Civ. P. 30(b)(6) authored the Discovery

Material or received the Discovery Material in the ordinary course of business and outside the

context of this Litigation.

       36.     Third parties may designate as CONFIDENTIAL or HIGHLY CONFIDENTIAL

– ATTORNEYS’ EYES ONLY deposition transcripts of their witnesses and any Discovery

Material they produce, whether voluntarily or by subpoena, to the same extent and in the same

manner as Parties and any such CONFIDENTIAL Discovery Material shall be treated by the

Parties in the same manner as the CONFIDENTIAL Discovery Material produced by a Party.

Third Parties shall have the same rights and obligations under this Protective Order as parties and

may move the Court to enforce the provisions of this Protective Order.

              DISCLOSURE OF CONFIDENTIAL DISCOVERY MATERIAL

       37.     Unless otherwise directed by the Court or authorized in writing by the Producing

Party, CONFIDENTIAL Discovery Material may be disclosed by the Receiving Party only to the

following persons:

       (a)     The officers, directors, and employees of the Receiving Party to whom disclosure

is reasonably necessary for this litigation, including in-house counsel, paralegals, eDiscovery

teams, and secretarial staff;

       (b)     Any Outside Counsel;

       (c)     Any insurers of the Receiving Party to whom disclosure is reasonably necessary for

the purposes of this Litigation who have been identified to the Producing Party and who agree to

be bound by this Protective Order;

       (d)     Support personnel for Outside Counsel, such as law clerks, paralegals, secretaries,

and clerical staff, assisting with this Litigation under the supervision of Outside Counsel;



                                                 13
Case 1:19-cv-00742-LPS Document 98 Filed 07/18/19 Page 19 of 40 PageID #: 4707



       (e)       Analysts, scientific advisors, and patent agents regularly employed by Outside

Counsel so long as they are subject to the same restrictions as Outside Counsel;

       (f)       Contract attorneys retained by a Party’s Outside Counsel for the sole purpose of

assisting with document review in this Litigation and who shall be subject to the same restrictions

as Outside Counsel;

       (g)       Any Expert who is expressly retained by any Outside Counsel to assist in this

Litigation, with disclosure only to the extent necessary to perform such work, who have signed the

“Acknowledgement and Declaration to be Bound” attached as Exhibit A and as to whom the

procedures set forth in Paragraph 40 have been followed;

       (h)       Support personnel for Experts, such as secretaries and clerical staff, assisting with

this Litigation under the supervision of an Expert;

       (i)       Any interpreter, court reporter, or other shorthand reporter or typist who is

translating, recording, or transcribing documents or testimony in connection with this Litigation;

       (j)       Professional Vendors;

       (k)       Personnel of the Court and all appropriate courts of appellate jurisdiction; and

       (l)       Any other person with the prior written consent of the Producing Party or by order

of this Court.

       38.       Unless otherwise directed by the Court or authorized in writing by the Producing

Party, HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY Discovery Material may be

disclosed by the Receiving Party only to the following persons, who shall be subject to the

limitations set forth in the Section of this Order entitled “Prosecution Bar”:

       (a)       Any Outside Counsel;

       (b)       Up to two (2) individuals who have been identified to the Producing Party as a



                                                  14
Case 1:19-cv-00742-LPS Document 98 Filed 07/18/19 Page 20 of 40 PageID #: 4708



Party’s Designated In-House Counsel prior to receiving HIGHLY CONFIDENTIAL –

ATTORNEYS’ EYES ONLY Discovery Material and who agree to be bound by this Protective

Order;

         (c)   Any insurers of the Receiving Party to whom disclosure is reasonably necessary for

the purposes of this Litigation, who have been identified to the Producing Party and who agree to

be bound by this Protective Order, and as to whom the procedures in paragraph 41 have been

followed prior to receiving HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY

Discovery Material;

         (d)   Support personnel for Outside Counsel, such as law clerks, paralegals, secretaries,

and clerical staff, assisting with this Litigation under the supervision of Outside Counsel;

         (e)   Analysts, scientific advisors, and patent agents regularly employed by Outside

Counsel so long as they are subject to the same restrictions as Outside Counsel;

         (f)   Contract attorneys retained by a Party’s Outside Counsel for the sole purpose of

assisting with document review in this Litigation and who shall be subject to the same restrictions

as Outside Counsel;

         (g)   Any Expert who is expressly retained by any Outside Counsel to assist in this

Litigation, including any associates or analysts working under the supervision of the Expert, with

disclosure only to the extent necessary to perform such work, who have signed the

“Acknowledgement and Declaration to be Bound” attached as Exhibit A and as to whom the

procedures set forth in Paragraph 40 have been followed;

         (h)   Support personnel for Experts, such as secretaries and clerical staff, assisting with

this Litigation under the supervision of an Expert;

         (i)   Any interpreter, court reporter, or other shorthand reporter or typist who is



                                                 15
Case 1:19-cv-00742-LPS Document 98 Filed 07/18/19 Page 21 of 40 PageID #: 4709



translating, recording, or transcribing documents or testimony in connection with this Litigation;

       (j)     Professional Vendors;

       (k)     Personnel of the Court and all appropriate courts of appellate jurisdiction; and

       (l)     Any other person requested with the prior written consent of the Producing Party

or by order of this Court who has signed the “Acknowledgement and Declaration to be Bound”

attached as Exhibit A.

       39.     CONFIDENTIAL Discovery Material or HIGHLY CONFIDENTIAL –

ATTORNEYS’ EYES ONLY Discovery Material shall not be disclosed to persons described in

Paragraph 37(c), (g), (h), or (l) or Paragraph 38(c), (g), (h), or (l) unless and until such person has

executed an acknowledgement in the form attached as Exhibit A. Either Outside Counsel or

Designated In-House Counsel must maintain a copy of the executed Exhibit A for each such person

during the Litigation and for one year thereafter.

       40.     Unless otherwise ordered by the Court or agreed to in writing by the Producing

Party, before a Party can disclose to an Expert described above in Paragraphs 37(g) and 38(g) any

information or item of the Producing Party that has been designated CONFIDENTIAL, HIGHLY

CONFIDENTIAL – ATTORNEYS’ EYES ONLY, or HIGHLY CONFIDENTIAL – SOURCE

CODE, Outside Counsel for the Receiving Party: (a) shall serve a notice on the Producing Party

identifying such individual by name and including an up-to-date curriculum vitae (“CV”) or

equivalent resume disclosing the individual’s employment history, past or present relationship

with any of the Parties and Affiliates, an identification of the individual’s employment and

consulting relationships for the past five (5) years (to the extent such information is not disclosed

on the individual’s curriculum vitae), all cases in which the individual has testified in a deposition

or a trial in the past five (5) years, an indication of whether Outside Counsel for the Receiving



                                                  16
Case 1:19-cv-00742-LPS Document 98 Filed 07/18/19 Page 22 of 40 PageID #: 4710



Party intends to show the individual HIGHLY CONFIDENTIAL – SOURCE CODE or HIGHLY

CONFIDENTIAL – ATTORNEYS’ EYES ONLY Discovery Material, and an executed

acknowledgment from the individual to whom the disclosure is to be made, in the form of Exhibit

A attached hereto; and (b) shall abide by the provisions of Paragraph 41. The Party must also

serve the individual’s executed “Acknowledgement and Declaration to be Bound” attached as

Exhibit A.

       41.     If a Producing Party objects to the proposed disclosure to such individual within

five (5) days of disclosure, the Parties shall meet and confer in-person or telephonically in good

faith within three (3) days from receipt of the timely written objection to resolve the concerns

giving rise to the objection. Any such objection must set forth in detail the grounds on which it is

based. If the Parties are unable to reach agreement regarding such disclosure, the objecting Party

will have five (5) days from the date of the meet and confer to seek relief from the Court. The

burden shall be on the objecting Party to demonstrate to the Court why such individual should not

be permitted to receive CONFIDENTIAL and HIGHLY CONFIDENTIAL – ATTORNEYS’

EYES ONLY Discovery Material under the Protective Order. CONFIDENTIAL, HIGHLY

CONFIDENTIAL – ATTORNEYS’ EYES ONLY, and HIGHLY CONFIDENTIAL – SOURCE

CODE Discovery Material shall not be disclosed to such individual pending the Court’s resolution

of the dispute. If relief is not sought from the Court within that time, the objection shall be deemed

withdrawn. The foregoing time periods may be extended or shortened by agreement of the Parties

or ordered by the Court.

       42.     The recipient of any CONFIDENTIAL Discovery Material, HIGHLY

CONFIDENTIAL – ATTORNEYS’ EYES ONLY Discovery Material, or HIGHLY

CONFIDENTIAL – SOURCE CODE Discovery Material that is provided under this Protective



                                                 17
Case 1:19-cv-00742-LPS Document 98 Filed 07/18/19 Page 23 of 40 PageID #: 4711



Order (including any copies or excerpts made thereof) shall maintain such Discovery Material in

a secure and safe area and shall exercise reasonable and proper care with respect to the storage,

custody, use, and/or dissemination of such Discovery Material. The recipient of CONFIDENTIAL

Discovery Material, HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY Discovery

Material, or HIGHLY CONFIDENTIAL – SOURCE CODE Discovery Material produced in

electronic form shall maintain such Discovery Material on a secure, password-protected computer,

drive, or server with access restricted to persons authorized under Paragraphs 37, 38, and 44,

respectively.

                                         SOURCE CODE

       43.      To the extent production of source code becomes necessary in this case, a

Producing Party may designate source code as HIGHLY CONFIDENTIAL – SOURCE CODE if

it comprises or includes confidential, proprietary, or trade secret source code.

       44.      Discovery Material designated as HIGHLY CONFIDENTIAL – SOURCE CODE

shall be subject to all of the protections afforded to HIGHLY CONFIDENTIAL – ATTORNEYS’

EYES ONLY Discovery Material, and may be disclosed only to the following persons, who shall

be subject to the limitations set forth in the Section of this Order entitled “Prosecution Bar”:

       (a)      the Receiving Party’s Outside Counsel in this Litigation, as well as employees of

said Outside Counsel to whom it is reasonably necessary to disclose the information for this

Litigation;

       (b)      Support personnel for Outside Counsel, such as law clerks, paralegals, secretaries,

and clerical staff, assisting with this Litigation under the supervision of Outside Counsel, with

disclosure only to the extent necessary to perform such work;

       (c)      Experts who are expressly retained by the Receiving Party’s Outside Counsel to



                                                 18
Case 1:19-cv-00742-LPS Document 98 Filed 07/18/19 Page 24 of 40 PageID #: 4712



assist in this Litigation, including any associates or analysts working under the supervision of the

Expert, with disclosure only to the extent necessary to perform such work, who have signed the

“Acknowledgement and Declaration to be Bound” attached as Exhibit A and as to whom the

procedures set forth in Paragraphs 40 and 41 have been followed;

       (d)     Support personnel for Experts, such as secretaries and clerical staff, assisting with

this Litigation under the supervision of an Expert, with disclosure only to the extent necessary to

perform such work;

       (e)     Any interpreter, court reporter, or other shorthand reporter or typist who is

translating, recording, or transcribing documents or testimony in connection with this Litigation;

       (f)     Personnel of the Court and all appropriate courts of appellate jurisdiction; and

       (g)     Any other person requested with the prior written consent of the Producing Party

or by order of this Court who has signed the “Acknowledgement and Declaration to be Bound”

attached as Exhibit A.

       45.     The Receiving Party shall identify in writing to the Producing Party any individual

who will be conducting the inspection or will be present during the inspection of the source code

at least 48 hours prior to the first time any such individual is inspecting the source code and at least

24 hours prior to any subsequent times.

       46.     An electronic copy of source code or executable code (collectively, “Source Code”)

shall be made available for inspection on two stand-alone computers. Any Source Code produced

in discovery shall be made available for inspection, in its native form and native directory structure

as organized and kept in the ordinary course of business allowing it to be reasonably reviewed and

searched, during normal business hours (9:00 a.m. to 5:00 p.m. local time, Monday-Friday,

excluding holidays) or at other mutually agreeable times, at a mutually agreed upon location. The



                                                  19
Case 1:19-cv-00742-LPS Document 98 Filed 07/18/19 Page 25 of 40 PageID #: 4713



Receiving Party shall not copy, remove, or otherwise transfer any portion of the Source Code in

any way, including copying by handwriting or onto any recordable media or recordable device.

Except as otherwise provided herein, no electronic devices, including cellular phones, PDAs,

cameras, and voice recorders, will be permitted in the secure location. The Receiving Party’s

Source Code reviewers will be entitled to take notes relating to the Source Code, such as

directories/filenames into the notes, but not verbatim copies of the source code itself. Such notes

will be treated the same as original printouts.

       47.     The stand-alone, secured computers shall run a reasonably current version of the

Microsoft Windows operating system in a secured, climate-controlled (reasonable temperature and

humidity level) room without Internet access or network access to other computers (the “Source

Code Computer”). The Source Code Computer shall have at least one screen with resolution of

no less than 1920 x 1200, a mouse and keyboard. If requested by the Receiving Party, the

Producing Party shall load any reasonable software analysis tools provided by the Receiving Party

(provided that installation or use of such software does not violate other provisions of this

Protective Order), including: Grep, Understand, Visual Slick Edit, Source-Navigator, PowerGrep,

ExamDiff Pro, Beyond Compare, Araxis Merge, Adobe Reader, Microsoft Office Viewer(s),

Notepad++, and/or Cygwin, provided that the Receiving Party provide the Producing Party with

at least four (4) days’ notice prior to the intended use of public software tools, or four (4) days

after provision of license(s) to any non-public software to the Producing Party. The Receiving

Party and its experts may need to utilize certain automated forensic tools as part of the Source

Code review procedure. Such tools may be used to compare Source Code. The Parties will work

together to agree on acceptable forensic tools and procedures. The Receiving Party is responsible

for complying with any licensing terms for such software analysis and forensic tools, including



                                                  20
Case 1:19-cv-00742-LPS Document 98 Filed 07/18/19 Page 26 of 40 PageID #: 4714



paying for any Third-Party costs or fees associated with providing those tools. The Producing

Party may visually monitor the activities of the Receiving Party’s representatives during any

source code review, but only to ensure that there is no unauthorized recording, copying, or

transmission of the source code.

       48.     The Receiving Party may request paper copies of portions of source code that are

reasonably necessary for the preparation of court filings, pleadings, expert reports, or other papers,

or for deposition or trial, but shall not request paper copies for the purposes of reviewing the source

code other than electronically in the first instance. In the event that the Receiving Party believes

there is a need to print more than fifteen (15) contiguous pages of a file, or more than a total of

100 printed pages of a file, the burden shall be on the Receiving Party to demonstrate that such

printed portions are no more than is reasonably necessary for a permitted purpose and not merely

printed for the purposes of review and analysis elsewhere.        A “page” for the purposes of this

limitation will be defined as an 8.5 x 11” sheet of paper with 12-point font. The Producing Party

shall provide all such source code in paper form on watermarked paper including bates numbers

and the label “HIGHLY CONFIDENTIAL - SOURCE CODE.” Counsel for the Producing Party

shall provide one copytwo copies of such original printouts to counsel for the Receiving Party

within two (2) business days of being notified that such original printouts have been made absent

an objection by the Producing Party that the production exceeds the page limits set forth in this

Protective Order. The Producing Party may challenge the amount of Source Code requested in

hard copy form pursuant to the dispute resolution procedure and timeframes set forth in Section

“CHALLENGING CONFIDENTIALITY DESIGNATIONS” whereby the Producing Party is the

“Challenging Party” and the Receiving Party is the “Designating Party” for purposes of dispute

resolution.



                                                  21
Case 1:19-cv-00742-LPS Document 98 Filed 07/18/19 Page 27 of 40 PageID #: 4715



       49.     The Receiving Party shall maintain a record of any individual who has inspected

any portion of the Source Code in electronic or paper form. Outside Counsel for the Receiving

Party shall maintain any printed portions of the Source Code in a secured, locked area. The

Receiving Party shall not create any copy without the Producing Party’s consent, including

handwritten, electronic, or other images of the paper copies and shall not convert any of the

information contained in the paper copies into any electronic format.

       50.     Notwithstanding the foregoing, an Expert reviewing the Source Code may make

hand-written notes identifying the portions of the Source Code for which the Receiving Party may

request a paper copyies. To the greatest extent practicable, such notes will consist only of

references to file names, line numbers, function names, or other information that does not consist

of the actual contents of the source code.

       51.     For depositions involving source code, the Receiving Party may bring the copiesy

of printed source code. In the event a Source Code Computer is needed for the deposition, at least

five (5) days before the date of the deposition, the Receiving Party shall notify the Producing Party

about its wishes to use a Source Code Computer at the deposition. The Receiving Party shall make

available the Source Code Computer after such a request. Source code may not be shown to

anyone at a deposition who is not authorized to access the code under this Protective Order, and it

shall not be attached or made an exhibit to the deposition transcript. To the greatest extent

practicable, references to source code during a deposition or in submissions to the Court shall be

to file names, line numbers, function names, or other information that does not reveal the actual

contents of the source code.

       52.     Nothing in this Protective Order shall be construed as a representation or admission

that source code is properly discoverable in this action, or to obligate any Party to produce any



                                                 22
Case 1:19-cv-00742-LPS Document 98 Filed 07/18/19 Page 28 of 40 PageID #: 4716



source code. The Source Code provisions included herein are the minimum restrictions on source

code production and are without waiver to the inclusion of additional limitations once the scope

of source code discovery is clarified.

PRODUCING A THIRD PARTY’S PROTECTED MATERIALS IN THIS LITIGATION

        53.     In the event that a Party is required, by a valid discovery request, to produce a Third

Party’s confidential information in its possession, and the Party is subject to an agreement restricting

the ability to produce the Third Party’s confidential information, then the Party shall:

                (a) promptly notify in writing the requesting Party and the Third Party that some or all

                    of the information requested is subject to a confidentiality agreement with a Third

                    Party;

                (b) promptly provide the Third Party with a copy of the Protective Order and the

                    relevant discovery request(s); and

                (c) promptly make the information requested available for inspection by the Third

                    Party.

        54.     If the Third Party fails to seek a protective order or other relief from this Court within

14 days of receiving the notice and accompanying information, the Third Party’s confidential

information responsive to the discovery request shall be produced, with an appropriate confidentiality

designation. If the Third Party timely seeks a protective order, the Third Party’s confidential

information responsive to the discovery request shall not be produced before a determination by the

Court. Absent a Court order to the contrary, the Third Party shall bear the burden and expense of

seeking protection in this Court of its Protected Material.

                                       PROSECUTION BAR

        55.     Absent written consent from the Producing Party, any Outside Counsel, or any

other person who reviews HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY or


                                                   23
Case 1:19-cv-00742-LPS Document 98 Filed 07/18/19 Page 29 of 40 PageID #: 4717



HIGHLY CONFIDENTIAL – SOURCE CODE Discovery Material of another Party, shall not be

involved directly or indirectly (including communicating or advising) in the prosecution of patents

or patent applications relating to technologies disclosed in U.S. Patent Nos. 8,209,687 and

8,793,679, i.e., optimizing virtual machines across multiple physical machines in data centers

before any foreign or domestic agency, including the United States Patent and Trademark Office

on behalf of a patentee. The purpose of this prosecution bar is to prohibit and prevent any person

affiliated with a Receiving Party from using HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES

ONLY or HIGHLY CONFIDENTIAL – SOURCE CODE Discovery Material of a Producing

Party to influence the drafting or amendment of the claims of any existing or future patent so that

the patents read on the Producing Party’s past, present, or future products.

       56.     To avoid any doubt, “prosecution” as used in this section does not include

representing a Party challenging a patent before a domestic or foreign agency (including, but not

limited to, any post-grant proceedings). Nor does “prosecution” as used in this section include

representing a patent-holder in a reissue protest, supplemental examination proceeding, post-grant

review, ex parte reexamination, or inter partes review, so long as the proceeding is not initiated

by the patent-holder itself for any of its own patents, and so long as the individuals involved in the

representation have no involvement in and do not advise regarding drafting, editing, or approving

claim language. This Prosecution Bar shall begin when access to HIGHLY CONFIDENTIAL –

ATTORNEYS’ EYES ONLY or HIGHLY CONFIDENTIAL – SOURCE CODE Discovery

Material is first received by the affected individual and shall end one (1) year after access to

HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY or HIGHLY CONFIDENTIAL –

SOURCE CODE Discovery Material has ended for the affected individual.




                                                 24
Case 1:19-cv-00742-LPS Document 98 Filed 07/18/19 Page 30 of 40 PageID #: 4718



                                      EXPORT CONTROL

       57.     Disclosure of Protected Material shall be subject to all applicable laws and

regulations relating to the export of technical data contained in such Protected Material, including

the release of such technical data to foreign persons or nationals in the United States or elsewhere.

The Producing Party shall be responsible for identifying any such controlled technical data, and

the Receiving Party shall take measures necessary to ensure compliance.

       58.     The Parties are not currently aware of any legal restrictions or other limitations

implicated by the provision of this Protective Order making source code and certain potential

deponents available in Canada (as opposed to the United States). If the parties learn of any such

legal restrictions or other limitations that would impede VMware’s ability to use such evidence in

this Litigation as if it had been provided, taken, or otherwise obtained in the United States, Densify

agrees to waive any such restrictions or limitations that are waivable and, as part of this Protective

Order, the Court accepts such waiver. To the extent the parties learn of any non-waivable

restrictions or limitations that would impede VMware’s ability to use such evidence in this

Litigation as if it had been provided, taken, or otherwise obtained in the United States, Densify

agrees to make such evidence available in the United States. The parties also agree that nothing

in this Protective Order constitutes a concession by Densify or VMware that its source code is

relevant or discoverable in this Litigation.

                                     EXPERT DISCOVERY

       59.     In accordance with Federal Rule of Civil Procedure 26(b), communications and

exchanges between counsel and Experts (including testifying Experts), including those made in

preparing drafts of expert reports and declarations, are not discoverable unless the Expert relies on

any such communication to support his or her opinion. In addition, draft expert reports and



                                                 25
Case 1:19-cv-00742-LPS Document 98 Filed 07/18/19 Page 31 of 40 PageID #: 4719



declarations are not discoverable. Communications and exchanges between counsel and non-

testifying Expert witnesses are not discoverable. Notes made by Experts for purposes of this

Litigation are not discoverable. Neither Party shall seek non-discoverable Expert communications,

exchanges, notes, or draft reports or declarations.

    NO WAIVER OF PRIVILEGE BY VIRTUE OF INADVERTENT DISCLOSURE

       60.     The inadvertent production by a Party of Discovery Material subject to the attorney-

client privilege, work-product protection, or any other applicable privilege or protection will not

waive the applicable privilege and/or protection, including in this Litigation or in any other federal

or state proceeding. This provision constitutes an Order under Federal Rule of Evidence 502(d).

Upon discovery of the inadvertent production of Discovery Material over which a privilege or

protection is claimed, a Producing Party may promptly request the return of such inadvertently

produced Discovery Material. Upon a request from any Producing Party who has inadvertently

produced Discovery Material that it believes is privileged and/or protected, the Receiving Party

shall immediately destroy or return such Discovery Material and all copies to the Producing Party

and certify compliance.

                                  FAILURE TO DESIGNATE

       61.     The failure by a Producing Party to designate Discovery Material as

CONFIDENTIAL, HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY, or HIGHLY

CONFIDENTIAL – SOURCE CODE shall not be a waiver of such designation provided that the

Producing Party that fails to make such designation informs the Receiving Party that such

Discovery Material is CONFIDENTIAL, HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES

ONLY, or HIGHLY CONFIDENTIAL – SOURCE CODE promptly after the failure to designate

first became known to the Producing Party. The failure by a Producing Party to designate



                                                 26
Case 1:19-cv-00742-LPS Document 98 Filed 07/18/19 Page 32 of 40 PageID #: 4720



Discovery Material as CONFIDENTIAL, HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES

ONLY, or HIGHLY CONFIDENTIAL – SOURCE CODE shall not preclude a Party from seeking

relief from the Court at a later date requesting imposition of such designation or challenging the

propriety thereof. The Producing Party shall reproduce the Discovery Material with the correct

confidentiality designation within seven (7) days upon its notification to the Receiving Party.

Upon receiving the Discovery Material with the correct confidentiality designation, the Receiving

Party shall return or securely destroy all Discovery Material that was not designated properly and

certify compliance.

       62.     In the event of disclosure of CONFIDENTIAL, HIGHLY CONFIDENTIAL –

ATTORNEYS’ EYES ONLY, or HIGHLY CONFIDENTIAL – SOURCE CODE Discovery

Material to any person not authorized to such access under this Protective Order, the Party

responsible for having made such disclosure, and each Party with knowledge thereof, shall

immediately inform Outside Counsel for the Party whose CONFIDENTIAL, HIGHLY

CONFIDENTIAL – ATTORNEYS’ EYES ONLY, or HIGHLY CONFIDENTIAL – SOURCE

CODE Discovery Material has been disclosed of all known relevant information concerning the

nature and circumstances of the disclosure. The Party responsible for improperly disclosing such

CONFIDENTIAL, HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY, or HIGHLY

CONFIDENTIAL – SOURCE CODE Discovery Material shall also promptly take all reasonable

measures to retrieve the improperly disclosed CONFIDENTIAL, HIGHLY CONFIDENTIAL –

ATTORNEYS’ EYES ONLY, or HIGHLY CONFIDENTIAL – SOURCE CODE Discovery

Material and to ensure that no further or greater unauthorized disclosure and/or use thereof is made.

                        RETURN/DESTRUCTION OF MATERIALS

       63.     Not later than seventy-five (75) days (as calculated by Fed. R. Civ. P. 6) after the



                                                 27
Case 1:19-cv-00742-LPS Document 98 Filed 07/18/19 Page 33 of 40 PageID #: 4721



final deposition of this Litigation as defined in the Section of this Order entitled “DURATION”,

all CONFIDENTIAL, HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY, or HIGHLY

CONFIDENTIAL – SOURCE CODE Discovery Material, including all copies thereof, shall be

returned to the Producing Party or destroyed, such election to be made by the Receiving Party,

except that each Outside Counsel may retain their emails and any attachments relating to this case,

and one (1) archival copy of all papers filed with the Court, expert reports, discovery responses,

transcripts of testimony and exhibits, correspondence, mediation briefs, and their own work

product containing such Discovery Material, and provided that such Outside Counsel and their

respective   employees    shall   not   disclose     any   Party’s   CONFIDENTIAL,       HIGHLY

CONFIDENTIAL – ATTORNEYS’ EYES ONLY, or HIGHLY CONFIDENTIAL – SOURCE

CODE Discovery Material contained therein to any person or entity except pursuant to a written

agreement with the Producing Party or as otherwise provided in this Protective Order and shall

maintain the safeguards set forth in Paragraph 33. Not later than ninety (90) days (as calculated

by Fed. R. Civ. P. 6) after the termination of this Litigation, the Party receiving any

CONFIDENTIAL, HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY, or HIGHLY

CONFIDENTIAL – SOURCE CODE Discovery Material shall certify in writing that all such

material has been returned or destroyed.

                              MISCELLANEOUS PROVISIONS

       64.     This Protective Order is without prejudice to the right of any Party to seek further

or additional protection of information for which the protection of this Protective Order is not

believed by any Party to be adequate. Nothing in this Protective Order shall be deemed to bar or

preclude any Producing Party from seeking such additional protection, including, without

limitation, an order that certain information may not be discovered at all.



                                                28
Case 1:19-cv-00742-LPS Document 98 Filed 07/18/19 Page 34 of 40 PageID #: 4722



       65.     The entry of this Protective Order shall not be construed as a waiver of any right to

object to the furnishing of information in response to discovery, and except as expressly provided,

shall not relieve any party of the obligation of producing information in the course of discovery.

       66.     If at any time CONFIDENTIAL Discovery Material, HIGHLY CONFIDENTIAL

– ATTORNEYS’ EYES ONLY, or HIGHLY CONFIDENTIAL – SOURCE CODE Discovery

Material of a Producing Party is subpoenaed from a Receiving Party or is the subject of a discovery

request directed to a Receiving Party in any proceeding before any court or arbitral, administrative,

or legislative body, the person to whom the subpoena or other request is directed shall immediately

give written and email notice pursuant to the provisions of Paragraph 69 and shall provide the

Producing Party with an opportunity to object to the production of such materials. If the Producing

Party does not seek a protective order within fifteen (15) days (as calculated by Fed. R. Civ. P. 6)

of the date written notice is given, the Receiving Party to whom the subpoena or other request is

directed may produce, on or after the date set for production in the subpoena or other request, but

not prior to the end of the fifteen (15) day notice period, such material in response thereto, under

a protective order with confidentiality provisions equal to or more restrictive than those of this

Protective Order.

       67.     Other Proceedings. By entering this Protective Order and limiting the disclosure

of information in this case, the Court does not intend to preclude another court from finding that

information may be relevant and subject to disclosure in another case. Any person or party subject

to this Protective Order who becomes subject to a motion to disclose another party’s information

designated as CONFIDENTIAL, HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY, or

HIGHLY CONFIDENTIAL – SOURCE CODE pursuant to this Protective Order shall promptly

notify that party of the motion so that the party may have the opportunity to appear and be heard



                                                 29
Case 1:19-cv-00742-LPS Document 98 Filed 07/18/19 Page 35 of 40 PageID #: 4723



on whether that information should be disclosed.

       68.     Outside Counsel shall have the right to exclude from depositions, other than the

deponent and the reporter, any person who is not authorized under this Protective Order to receive

CONFIDENTIAL, HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY, or HIGHLY

CONFIDENTIAL – SOURCE CODE Discovery Material. Such right of exclusion shall be

applicable only during periods of examination or testimony directed to CONFIDENTIAL,

HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY, or HIGHLY CONFIDENTIAL –

SOURCE CODE Discovery Material.

       69.     All notices during this Litigation required by this Protective Order are to be made

by email to a Party’s Outside Counsel (including, if available, to Outside Counsel’s service

distribution email address designated for this Litigation), and all notices subsequent to the

termination of Litigation are to be made by email and U.S. mail to a Party’s Outside Counsel and

the office of the Party’s general counsel, if known. The date by which a Party receiving notice

shall respond or otherwise take action shall be computed from the date of service as calculated by

Fed. R. Civ. P. 5. Any of the notice requirements herein may be waived in whole or in part, but

only in writing signed by Outside Counsel for the Producing Party.

       70.     Nothing in this Protective Order shall bar or otherwise restrict any Outside Counsel

from rendering advice to his or her client with respect to this Litigation and, in the course thereof,

relying in a general way upon his or her examination of CONFIDENTIAL,HIGHLY

CONFIDENTIAL – ATTORNEYS’ EYES ONLY, or HIGHLY CONFIDENTIAL – SOURCE

CODE Discovery Material produced or exchanged in this Litigation: provided, however, that in

rendering such advice and in otherwise communicating with a person not permitted access to

CONFIDENTIAL, HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY, or HIGHLY



                                                 30
Case 1:19-cv-00742-LPS Document 98 Filed 07/18/19 Page 36 of 40 PageID #: 4724



CONFIDENTIAL – SOURCE CODE Discovery Material under this Protective Order, the Outside

Counsel shall not disclose the contents of CONFIDENTIAL, HIGHLY CONFIDENTIAL –

ATTORNEYS’ EYES ONLY, or HIGHLY CONFIDENTIAL – SOURCE CODE Discovery

Material produced by any other Party or Third Party.

           71.   Execution of this Protective Order shall not constitute a waiver of the right of any

Party to claim in this Litigation or otherwise that any document, communication, or any portion

thereof (a) is privileged or otherwise non-discoverable or (b) is not admissible in evidence in this

Litigation or any other proceeding.

           72.   Each person who receives CONFIDENTIAL, HIGHLY CONFIDENTIAL –

ATTORNEYS’ EYES ONLY, or HIGHLY CONFIDENTIAL – SOURCE CODE Discovery

Material agrees to be subject to the jurisdiction of this Court for the purpose of any proceedings

relating to the performance under, compliance with, or violation of this Protective Order.

           73.   This Protective Order may be amended by the agreement of Outside Counsel for

the Parties in the form of a written Stipulated Amended Protective Order signed by each Party’s

Outside Counsel and filed with the Court for approval. The Court retains the right to allow

disclosure of any subject or CONFIDENTIAL, HIGHLY CONFIDENTIAL – ATTORNEYS’

EYES ONLY, or HIGHLY CONFIDENTIAL – SOURCE CODE Discovery Material covered by

this Protective Order or to modify or vacate this Protective Order at any time in the interest of

justice.

           74.   Neither the termination of this Litigation nor the termination of employment of any

person with access to any CONFIDENTIAL, HIGHLY CONFIDENTIAL – ATTORNEYS’

EYES ONLY, or HIGHLY CONFIDENTIAL – SOURCE CODE Discovery Material shall relieve

any individual from the obligation of maintaining the confidentiality of such information in



                                                  31
Case 1:19-cv-00742-LPS Document 98 Filed 07/18/19 Page 37 of 40 PageID #: 4725



accordance with this Protective Order. The Court shall retain jurisdiction to enforce the terms of

the Protective Order after final termination of this Litigation.




                                                 32
Case 1:19-cv-00742-LPS Document 98 Filed 07/18/19 Page 38 of 40 PageID #: 4726



       Dated: July__, 2019                           Respectfully submitted,



                                                     /s/ Kenneth L. Dorsney



                                                     Kenneth L. Dorsney (#3726)
                                                     kdorsney@morrisjames.com
                                                     MORRIS JAMES LLP
                                                     500 Delaware Avenue, Suite 1500
                                                     Wilmington, DE 19801
                                                     Tel: (302) 888-6800
                                                     Fax: (302) 571-1750



   Sarah O. Jorgensen                                Courtland L. Reichman
   sjorgensen@reichmanjorgensen.com                  creichman@reichmanjorgensen.com
   REICHMAN JORGENSEN LLP                            Shawna Ballard
   1201 West Peachtree, Suite 2300                   sballard@reichmanjorgsensen.com
   Atlanta, GA 30309                                 Jennifer P. Estremera
   Tel: (650) 623-1403                               jestremera@reichmanjorgensen.com
   Fax: (650) 623-1449                               Phillip Lee
                                                     plee@reichmanjorgensen.com
   Christine E. Lehman                               Joachim B. Steinberg
   clehman@reichmanjorgensen.com                     jsteinberg@reichmanjorgensen.com
   REICHMAN JORGENSEN LLP                            Michael G. Flanigan
   1615 M Street, NW, Suite 300                      mflanigan@reichmanjorgensen.com
   Washington, DC 20036                              Kate Falkenstien
   Tel: (202) 894-7311                               kfalkenstien@reichmangjorgensen.com
   Fax: (650) 623-1449                               REICHMAN JORGENSEN LLP
                                                     303 Twin Dolphin Drive, Suite 600
   Jaime Cardenas-Navia                              Redwood Shores, CA 94065
   jcardenas-navia@reichmanjorgensen.com             Tel: (650) 623-1401
   Wesley L. White                                   Fax: (650) 623-1449
   wwhite@reichmanjorgensen.com
   REICHMAN JORGENSEN LLP
   100 Park Avenue, Suite 1600
   New York, NY 10017
   Tel: (646) 921-1474
   Fax: (650) 623-1449


                                                Attorneys for Plaintiffs Cirba Inc.
                                                (d/b/a Densify) and Cirba IP, Inc.




                                           33
Case 1:19-cv-00742-LPS Document 98 Filed 07/18/19 Page 39 of 40 PageID #: 4727



                                           EXHIBIT A

                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

 CIRBA INC. D/B/A DENSIFY                             Civil Action No. 1:19-cv-00742-LPS
 and CIRBA IP, INC.,

                         Plaintiffs,                  JURY TRIAL DEMANDED

        v.

 VMWARE, INC.,

                         Defendant.



             ACKNOWLEDGEMENT AND DECLARATION TO BE BOUND

       I, _____________________________ [print or type full name], of _________________

[print or type full address], declare under penalty of perjury that I have read in its entirety and

understand the Protective Order that was issued by the United States District Court for the District

of Delaware on ___________ [date] in the above-captioned Litigation.

       I have received and carefully read the Protective Order in this Litigation and understand its

provisions. Specifically, I understand that I am obligated, under order of the Court, to hold in

confidence and not to disclose the contents of anything marked “CONFIDENTIAL,” “HIGHLY

CONFIDENTIAL – OUTSIDE ATTORNEYS’ EYES ONLY,” or “HIGHLY CONFIDENTIAL

– SOURCE CODE,” except as permitted by the Protective Order. According to the restrictions of

Section (“ACCESS TO AND USE OF PROTECTED MATERIAL”) of the Protective Order, I

will use Discovery Material, including CONFIDENTIAL Discovery Material, HIGHLY

CONFIDENTIAL – OUTSIDE ATTORNEYS’ EYES ONLY Discovery Material, or HIGHLY

CONFIDENTIAL – SOURCE CODE Discovery Material, or information derived therefrom,

                                                34
Case 1:19-cv-00742-LPS Document 98 Filed 07/18/19 Page 40 of 40 PageID #: 4728



solely for purposes relating to the above-captioned Litigation. I will never use such Discovery

Material or information derived therefrom, directly or indirectly, in competition with the

Producing Party nor will I permit others to do so. I will not knowingly provide strategic or

operation consulting for companies that directly compete with a Party in the relevant area relating

to technologies disclosed in U.S. Patent Nos. 8,209,687 and 8,793,679, i.e., optimizing virtual

machines across multiple physical machines in data centers, such as Apptio / Fitted Cloud /

Cloudability, Cloudamize, CloudCheckr, Densify / Cirba, DivvyCloud, Flexera / Rightscale, HPE

Consumption Explorer / Cloud Cruiser, Metricly, Microsoft Azure Cost Management / Cloudyn,

Nutanix Beam, Opsani, ParkMyCloud, Spotinst, Turbonomic, and VMware / CloudHealth, for one

(1) year after my access to Discovery Material ends. In addition to the foregoing, I understand

that I must abide by all of the provisions of the Protective Order.

       I hereby submit to the jurisdiction of this Court for the purpose of enforcement of the

Protective Order in this Litigation. I declare under penalty of perjury of the laws of the United

States that the foregoing is true and correct.

       Respectfully submitted,

       Date:

       Signature




                                                 35
